WARNER, Judge.
Defendant, Thomas Williams, appeals the life sentences imposed when he was adjudicated guilty of violating community control imposed in connection with two separate felony convictions.
Appellant was originally charged with armed robbery and an attempted armed robbery. He was sentenced on both charges as a youthful offender to concurrent sentences of four years of incarceration followed by two years of community control. He was subsequently found to have violated his probation and was sentenced to concurrent terms of life in prison for each original charge.
Appellant first contends that the trial court erred in sentencing him to more than a six year term of incarceration in violation of the Youthful Offender Act. Section 958.14, Florida Statutes (1985). We agree based upon the supreme court's recent decision of State v. Watts, 558 So.2d 994 (Fla.1990).
Appellant’s next contention that his original sentences violated the double jeopardy clause based on Hall v. State, 517 So.2d 678 (Fla.1988), has been rejected by the supreme court in Love v. State, 559 So.2d 198 (Fla.1990), and State v. Finney, 558 So.2d 409 (Fla.1990).
Finally, the state concedes error in denying appellant credit for gain time on his time served. State v. Green, 547 So.2d 925 (Fla.1989). The remaining points on appeal have been rendered moot by our disposition of the first point.
We therefore affirm in part, reverse in part, and remand for resentencing.
HERSEY, C.J., and LETTS, J., concur.